Bigelow, J.
The testimony of the witness Doughty to a aale of intoxicating liquor by the defendants, on the day named *423in the complaint, was not given from his unaided recollection, but was founded mainly on a written memorandum of the fact, which he testified he made at the time in his own handwriting, and without which he could, not remember when the particular sale charged was made. The credit due to his testimony, therefore, depended in great measure upon the truth of his statements concerning the memorandum upon which his testimony was based. It was relevant and, material to show that it was not in his handwriting, and to contradict his evidence on this point. The rule, which excludes all evidence tending to contradict the statements of a witness as to collateral matters, does not apply to any facts immediately and properly connected with the main subject of inquiry. Every thing which goes to affect the credit of a witness, as to the particular facts to which he is called to testify, is material and admissible. 1 Stark. Ev. (4th Amer. ed.) 135. Mechanics' & Farmers’ Bank v. Smith, 19 Johns. 123.

Exceptions sustained